Reasons for Allowance
Claims 1 - 42 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a first bulkhead sealing an interior of the first module, a first electrical connector extending outward from the first bulkhead, and a first coupling mechanism; a second mating ring connectable to a second module and including a second bulkhead sealing an interior of the second module, a second electrical connector extending outward from the second bulkhead, and a second coupling mechanism; and the first and second coupling mechanisms configured to releasably couple the first mating ring to the second mating ring and mate the first electrical connector with the second electrical connector” as recited in independent claim 1; the prior art of record does not teach “at least a first module independently sealed via a first bulkhead including an external surface with a first electrical connector; at least a second module independently sealed via a second bulkhead including an external surface with a second electrical connector; a first mechanical coupling mechanism on the external surface of the first bulkhead; a second mechanical coupling mechanism on the external surface of the second bulkhead; and the second mechanical coupling mechanism configured to releasably engage the first mechanical coupling mechanism securing the first module to the second module and configured to mate the first electrical connector with the second electrical connector” as recited in independent claim 11; the prior art of record does not teach “a method of connecting two modules of an underwater vehicle, the method comprising: connecting a first mating ring to the first module, the first mating ring including a first bulkhead independently sealing the first module and a first electrical connector extending outward from the first bulkhead; connecting a second mating ring to a second module, the second mating ring including a second bulkhead independently sealing the second module and a second electrical connector extending outward from the second bulkhead; and releasably coupling the first mating ring to the second mating ring while simultaneously mating the first electrical connector with the second electrical connector” as recited in independent claim 19; 

the prior art of record does not teach “
An underwater vehicle module connector comprising: a first electrical connector extending outward at a right angle from the first bulkhead; a second mating ring connectable to a second module and including a second bulkhead sealing the second module, a second electrical connector extending outward at a right angle from the second bulkhead, and a second coupling mechanism; and the first and second coupling mechanisms configured to releasably couple the first mating ring to the second mating ring and mate the first electrical connector with the second electrical connector” as recited in independent claim 23; the prior art of record does not teach “at least a first module sealed via a first bulkhead including an external surface with a first electrical connector extending at a right angle relative to the external surface of the first bulkhead;FM-692J8 KT/dclat least a second module sealed via a second bulkhead including an external surface with a second electrical connector extending at a right angle relative to the external surface of the second bulkhead; a first mechanical coupling mechanism on the external surface of the first bulkhead; a second mechanical coupling mechanism on the external surface of the second bulkhead; and the second mechanical coupling mechanism configured to releasably engage the first mechanical coupling mechanism securing the first module to the second module and configured to mate the first electrical connector with the second electrical connector” as recited in independent claim 32; the prior art of record does not teach “a method of connecting two modules of an underwater vehicle, the method comprising: connecting a first mating ring to the first module, the first mating ring including a first bulkhead sealing the first module and a first electrical connector extending outward at a right angle from the first bulkhead; connecting a second mating ring to a second module, the second mating ring including a second bulkhead sealing the second module and a second electrical connector extending outward at a right angle from the second bulkhead; and releasably coupling the first mating ring to the second mating ring while simultaneously mating the first electrical connector with the second electrical connector” as recited in independent claim 39. Claims 2 – 10, 12 – 18, 20 – 22, 24 – 31, 33 – 38 and 40 – 42 depended from independent claims 1 or 11 or 19 or 23 or 32 or 39 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831